DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2020/0165134. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 11/29/2019 has been received and will be entered.
Claim(s) 1-20 is/are pending.
Claim(s) 1-16 is/are currently amended.
Claim(s) 17-20 is/are new.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.


Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.


I. The disclosure is objected to because of the following informalities: 
The Specification lacks the headings and organization discussed above. In the event a patent issues, the printers are particular regarding the “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S)” section. 
The Specification refers to sections that don’t exist. See e.g. (S. 2: [0018]) (“The fabrication process is explained schematically in (FIG. 1) and full details are given in the materials and methods section.”). 
The Specification contains references to footnotes/endnotes that don’t exist. See (S. 1: [0004]-[0005]).  
Appropriate correction is required.




Claim Objections
I. Informalities.
Claim 1 is objected to because of the following informalities:  
“Nano-structures” is capitalized. Agency practice adopts a “single sentence” rule for claiming. See MPEP 608.01 (m) (“Each claim begins with a capital letter and ends with a period.”). The capitalization would appear to be an artifact of the previous, multiple sentence format of Claim 1 existing prior to the preliminary amendment. As understood “Nano-structures” is not a “proper noun,” and should not be capitalized. Appropriate correction is required.
While not an informality of consequence, the preamble of Claim 2 doesn’t agree with the rest of the claims – i.e. “The hybrid carbon composite material of claim 1” lacks consonance with “The hybrid carbon composite material according to Claim 1,” as recited in the rest of the claims. 


Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


I. Claim(s) 1-20 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The analysis for determining whether a claim is supported by the disclosure is cast in terms of whether “undue experimentation” is necessary to practice the invention. See MPEP 2164.01. In examining the claims in light of the supporting disclosure, the Federal Circuit has provided a non-exclusive list of factors to consider in determining whether a disclosure is enabling. See generally In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). These factors include:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Id. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Id.  The Examiner has considered all factors in light of all claims rejected makes the following findings of fact:
The breadth of the claims
Claim 1 is broadly drawn to “a hybrid carbon composite material.” The claim itself appears to be a product-by-process claim, reciting “using an appropriate composition of a carbon precursor.” This “use” language does not set forth any steps, and as noted below, is indefinite.  The claim might suggest stabilization and pyrolysis of the carbon precursor, but lists what 

Dependent claims recite broad intended uses or perhaps properties of the composite material. See e.g. Claim 3, Claims 16-20. This expands the scope of already broad product claims, covering such technologies as “microelectronic mechanical devices,” “bio-sensing,” “drug delivery,” “plasmon waveguides,” and “hernia meshes,” among others. The Specification admits: 
The invention covers a wide area of applications ranging from an electronic and electrochemical perspective with enhanced bulk conductivity while also enhancing its surface kinetics. This composite material also provide a wide range of catalysis applications.

(S. 1: [0001]). 
The nature of the invention
As understood, the “invention” is some manner of carbon composite incorporating nanostructures. Dependent claims specify that the nanostructures are metal nanoparticles (e.g. Claim 4) and various carbon nanostructures (Claim 6).  

The state of the prior art
The claims are broad, encompassing a large number of prior art references. The references applied below are relied on.

The level of one of ordinary skill
The level of skill in the art is high, frequently PhD level chemists, chemical engineers or materials scientists. The level of skill is reflected in the references applied below. 

The level of predictability in the art

The invention is sensitive to the composition of metal precursor and photoresist composition. A specific range of metal precursor concentration is important to get best thin films characteristics.

(S. 2: [0020]). This is understood as unpredictability in the art. 

The amount of direction provided by the inventor
Scant direction was provided. Ostensibly the method involves “in situ reduction of gold precursor within a photoresist matrix … the concomitant SU8 polymerization and reduction of the metal precursor.” (S. 1: [0001]). As understood, this concept is not reflected in the claims, nor is it discussed in detail in the Specification.

The Specification states that Figure 1 is a “[s]chematic of the experimental setup and the step involved in the fabrication of MNPs composite GC.” (S. 1: [0008]). Figure 1 refers to generic polymers, photoresist and metal precursors. No specifics or process conditions are taught. Figure 5 adds some detail. While Figure 5 leaves something to be desired in terms of clarity, the caption reasonably conveys the temperatures and heating rates. 

As noted elsewhere, the Specification refers to “full details” being “given in the materials and methods section.” (S. 2: [0018]). As understood, no such section exists. As noted above, the Specification refers to “sensitivity” of the product/process to certain materials, compositions, concentrations, etc. (S. 2: [0020]). As understood, this “sensitivity” or criticality was not developed or elaborated on, leaving the public to experiment on their own. 


The existence of working examples
The Figures might indicated that examples exist, but as understood, no complete recitation of the example (e.g. details related to materials, steps, temperatures, times, etc.) exists in the Specification. 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure


The breadth of the claims, admitted unpredictability in the art, lack of disclosure of critical details and general lack of guidance support a conclusion that at minimum undue experimentation is needed to practice the claimed invention. 

112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-20 - or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A. Subjective Terms
MPEP 2173.05(b) IV states:
When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials).
During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).
Claim 1 recites “a simple process.” No objective standard exists to determine what is “simple” or “not simple.” 
Claim 1 recites “an appropriate composition.” No objective standard exists to determine what is “appropriate” or “inappropriate.”
Claim 3 recites “thin flakes” No objective standard exists to determine what is “thin” or “not thin.”
Claim 12 recites “relatively hydrophobic” No objective standard exists to determine what is “relatively hydrophobic,” versus hydrophobic, hydrophilic, etc. 
Claim 13 recites “enhanced surface.” No objective standard exists to determine what is “enhanced,” versus “non-enhanced.” 
Claim 13 recites “enhanced catalytic performance.” No objective standard exists to determine what is “enhanced,” versus “non-enhanced.” 
Claim 15 recites “highly optically relevant material.” No objective standard exists to determine what is “highly optically” versus merely “optically,” nor is there a standard to determine what “relevant” versus “irrelevant” material is. 
Claim 16 recites “highly biocompatible material.”  No objective standard exists to determine what is “highly biocompatible” versus merely “biocompatible.” 
Claim 18 recites “enhanced catalytic performance.” No objective standard exists to determine what is “enhanced,” versus “non-enhanced.” 
Claim 19 recites “highly optically relevant.” No objective standard exists to determine what is “highly optically” versus merely “optically,” nor is there a standard to determine what “relevant” versus “irrelevant” material is. 
Claim 20 recites “highly biocompatible material.”  No objective standard exists to determine what is “highly biocompatible” versus merely “biocompatible.”

B. New Terminology
MPEP 2173.05(a) I states:
Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claim 1 recites “the composition is selected from a group consisting of photo, chemical, thermal, sonic stabilization and combinations thereof.” The meaning of this phrase is not apparent. As understood, this language was previously referring to stabilization techniques prior to the preliminary amendment. Now, this language is limiting a composition. It is unclear how a composition can be, for example, sonic stabilization. 

C. Use Claims / Using Language
	MPEP 2173.05(q) addresses “use" claims. The MPEP states:

Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 

Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: “The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.” In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: “The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.” 

Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 


I.   A “USE” CLAIM SHOULD BE REJECTED UNDER ALTERNATIVE GROUNDS BASED ON 35 U.S.C 101 AND 112

In view of the split of authority as discussed above, the most appropriate course of action would be to reject a “use” claim under alternative grounds based on 35 U.S.C. 101 and 112 .


II.   BOARD HELD STEP OF “UTILIZING” WAS NOT INDEFINITE

It is often difficult to draw a fine line between what is permissible, and what is objectionable from the perspective of whether a claim is definite. In the case of Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992), the Board held that a claim which clearly recited the step of “utilizing” was not indefinite under 35 U.S.C. 112, second paragraph. (Claim was to “A method for unloading nonpacked, nonbridging and packed, bridging flowable particle catalyst and bead material from the opened end of a reactor tube which comprises utilizing the nozzle of claim 7.”).

MPEP 2173.05(q). This passage forms the basis of this rejection.
1 provides for the use of “an appropriate composition,” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

D. Antecedent Basis
MPEP 2173.05(e) states:
A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made. Obviously, however, the failure to provide explicit antecedent basis for terms does not always render a claim indefinite. If the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite. Ex parte Porter, 25 USPQ2d 1144, 1145 (Bd. Pat. App. & Inter. 1992) ("controlled stream of fluid" provided reasonable antecedent basis for "the controlled fluid"). Inherent components of elements recited have antecedent basis in the recitation of the components themselves. For example, the limitation "the outer surface of said sphere" would not require an antecedent recitation that the sphere has an outer surface. See Bose Corp. v. JBL, Inc., 

	Claim 4 recites “the metal nanoparticles.” Use of the definite article “the” suggests “metal nanoparticles” has been previously introduced. It has not. Stated differently, the term lacks antecedent basis. 
Claim 5 recites “the metal oxide and ceramic nanostructures.” This lacks antecedent basis. The discussion of Claim 4 is relied on, mutatis mutandis. 
Claim 6 recites “the carbon nanoparticles.” This lacks antecedent basis. The discussion of Claim 4 is relied on, mutatis mutandis. 

Dependent claims not specifically addressed import the issues of the claims from which they depend/import. 


Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


I. Claim(s) 1-4 and 8-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”). 

Citation to the reference is for the convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference. 
With respect to Claim 1, this claim requires “Nano-structures both in the bulk and on the surface of the carbon material manufactured by a simple process using an appropriate composition of a carbon precursor and precursor for composite material.” Notwithstanding the issues above, the claim is interpreted as a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. 102/103 rejections have been approved for product-by-process claims. Id. Ahammad teaches taro stems (i.e. a carbon source) being mixed with gold, sonicated, and pyrolyzed. Id. 
Claim 1 further requires “the composition requiring a stabilisation prior to pyrolysis, the composition selected from a group consisting of photo, chemical, thermal, sonic stabilisation and combinations thereof.” Notwithstanding the issues above, sonication is taught. Id. 
As to Claim 2, gold nanoparticles (i.e. nano scale metals) are taught. Id. 
As to Claim 3, powder is taught. Id. 
As to Claim 4, gold is taught. Id. 
As to Claim 8, powder is taught. Id.
As to Claim 9, air drying reasonably suggests oxidation, interpreted as functionalization with chemical groups (i.e. oxygen). (Ahammad at 4545, col. 1). 
As to Claim 10, oxygen is interpreted as a therapeutic chemical. Id. 
As to Claim 11, Ahammad teaches oxidation of dopamine. (Ahammad at 4548, col. 1 et seq.). This is interpreted as biological functionalization. 
As to Claim 12, relatively hydrophilic is interpreted broadly, and is deemed met by whatever Ahammad teaches. (Ahammad passim). 
As to Claim 13, the material is interpreted as at least “electrochemically relevant.” Note the discussion of “electrochemical behavior). (Ahammad at 4548, col. 1 et seq.).
As to Claim 14, the catalytic material is interpreted as “enhanced,” as the features of the claim are taught. (Ahammad passim). The Office cannot test catalytic performance and determine whatever performance is “enhanced.” "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 15, notwithstanding the ambiguities above, the material is interpreted as “highly optically relevant,” as the features of the claim are taught. (Ahammad passim). The Office cannot test catalytic performance and determine whatever performance is “enhanced.” "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 16, notwithstanding the ambiguities above, the material is interpreted as “highly biocompatible.” (Ahammad passim). Note interactions with dopamine. Id. 
As to Claim 17, notwithstanding the ambiguities above, the material is interpreted as “providing”enhanced cconductivity. (Ahammad at 4546, col. 1). 
As to Claim 18, notwithstanding the ambiguities above, the material is interpreted as teaching “enhanced catalytic performanc” as the features of the claim are taught. (Ahammad passim). The Office cannot test catalytic performance and determine whatever performance is “enhanced.” "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 19, notwithstanding the ambiguities above, the material is interpreted as teaching “highly optically relevant material,” as the features of the claim are taught. (Ahammad passim). The Office cannot test catalytic performance and determine whatever performance is “highly optically relevant.” "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 20, notwithstanding the ambiguities above, the material is interpreted as teaching “highly biocompatibile material,” as the features of the claim are taught. (Ahammad passim). The Office cannot test catalytic performance and determine whatever performance is “highly optically relevant.” "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

II. Claim(s) 6-7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 6, graphene oxide, graphene nanobelts, and carbon nanotubes are taught. (Ahammad “Table 1”). Adding any of them to the composite is obvious. MPEP 2144.06. 
As to Claim 7, gold is taught. (Ahammad passim). 


III. Claim(s) 5-7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”) in view of:
(i) Fayemi, et al., Metal Oxide Nanoparticles/Multi-walled Carbon Nanotube Nanocomposite Modified Electrode for the Detection of Dopamine: Comparative Electrochemical Study, J. Biosens. Bioelectron 2015; 6(4), pages 1-14 (hereinafter “Fayemi at __”).

The discussion accompanying “Rejections I-II” above are incorporated herein by reference.
As to Claim 5, to the extent Ahammad may not teach metal oxides, note the teachings of Fayemi. Fayemi teaches that metal oxides are useful in detecting dopamine. (Fayemi at 2 et seq.). One would be motivated to add metal nanoparticles to the compositions of Ahammad, as both are directed to detecting dopamine. MPEP 2144.06. Note the specific motivations related to better electron transport and a better dopamine response compared to other electrodes. (Fayemi at 12, col. 2 – Conclusion). 
Claim 6, nanotubes are taught. (Fayemi at 2, col. 2). The discussion above is relied on. 
As to Claim 7, at least zinc oxide is taught. (Fayemi at 2, col. 2). The discussion above is relied on. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chauhan, et al., Nano-spaced Gold on Glassy Carbon Substrate for Controlling Cell Behavior, Adv. Mater. Interfaces 2020; 7: 2000238 (pages 1-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736